


Exhibit 10.2


SECOND AMENDMENT TO THE REGENCY CENTERS CORPORATION
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN




This Second Amendment (the “Second Amendment”) to the Regency Centers
Corporation Amended and Restated Deferred Compensation Plan, which was last
amended and restated on February 4, 2003 (“Plan”), is adopted by Regency Centers
Corporation, a Florida corporation (the “Company”) as of June 13, 2011. Certain
capitalized terms used in this Second Amendment and not otherwise defined are
defined in Plan.
Background
WHEREAS, under the terms of the Plan, a Participant can elect to cause the
Participant's Account balance to be credited with gains and losses determined by
assuming that the Account was invested in such investments and in such
percentages specified by the Participant based upon such investment vehicles
specified from time to time by the Committee;
WHEREAS, in the past, one of the investment vehicles offered by the Committee
has been Company common stock;
WHEREAS, the Company has decided that Company common stock should no longer be a
permitted investment vehicle for any Participant except those who have a
subaccount balance deemed invested in Company common stock on June 20, 2011 (and
only to the extent of such investment on June 20, 2011); and
NOW, THEREFORE, in accordance with the terms of the Plan permitting amendment
(contained in Section 10 thereof), the Company amends the Plan as follows:
1.
Section 6.4 of the Plan is amended and restated as follows:

“6.4.    Investment Earnings.
(a)    Subject to Section 6.4(b), each month, the balance of each Participant's
Account shall be credited with investment gains and losses determined by
assuming that the Account was invested in such investments and in such
percentages specified by the Participant based upon such investment vehicles and
in accordance with such procedures as specified by the Committee; provided that
after June 20, 2011 (“Effective Date”), no portion of a Participant's Account or
any subaccount thereunder may be invested in Company common stock except to the
extent it was invested in Company common stock on the Effective Date. After the
Effective Date, no portion of a Participant's Account or any subaccount
thereunder invested in Company common stock may be transferred into other
investments in the Participant's Account and such Company common stock
investment shall be administered and distributed in accordance with the terms
and provisions applicable to the Share Program set forth in Section 6.4(b). Each
investment choice is nominal in nature, and grants Participants no real or
beneficial interest in any specific fund or property. Provision of a choice
among hypothetical investment options grants the Participant no ability to
affect the actual aggregate investments the Company may or may not make to cover
its obligations under the Plan. Any adjustments the Company may make in its
actual investments for the Plan may only be instigated by the Company, and may
or may not bear a resemblance to the Participants' hypothetical investment
choices on an account-by-account basis. The timing, allowance and frequency of
hypothetical investment choices, and a Participant's ability to change how his
or her Account is credited, is within the sole discretion of the Committee.
Notwithstanding the above, the Committee has the discretion to reject a
Participant's request of a particular investment and to select an alternative
investment of its choosing. Each affected Participant shall be given notice of
any such Committee action.
(b)    Participants which elect to defer all or a portion of compensation
payable in Company common stock shall have the deferred amounts deemed to be
invested in shares of phantom Company Stock under the Share Program provided for
in this Section 6.4(b). Any amounts deferred by a Participant to, or invested
in, the Share Program shall be deemed to have been invested in shares of phantom
Company common stock on the date that the deferred amounts would have been paid
to the participant or otherwise allocated to Company common stock (based on the
closing price for that day). Such credited amount




--------------------------------------------------------------------------------




shall be reflected in one or more subaccounts in the Participant's Account. This
subaccount shall only be a bookkeeping entry and no actual shares shall be held
in the subaccount. If dividends are declared on Company common stock, the
Participant's Account shall be credited as of the dividend payment date with an
amount equal to the cash dividends the Participant would have received were he
or she a shareholder with respect to the phantom shares of Company common stock
in the subaccount as of the related dividend record date. After the Effective
Date, deferred amounts (including credits for phantom dividends on phantom
shares in the Share Program) may not be transferred into or out of the Share
Program from or to other investments in the Participant's Account. For avoidance
of doubt, no Stock Option Gain Shares deferred under the Plan (including credits
for phantom dividends on phantom Stock Option Gain Shares in the Share Program)
may be diversified hereunder into any other investments. The Committee shall
credit the subaccount of a Participant in the Share Program on a dividend
payment date with additional shares of phantom stock in lieu of crediting the
Participant's Account with phantom dividends, with the number of shares so
credited (including fractional shares) computed by dividing the aggregate of
such phantom dividends by the closing price of Company common stock on such
dividend payment date. Amounts deferred under the Share Program may be
distributed only in the form of shares of Company common stock. A Participant
shall be entitled (upon distribution) to one share of Company common stock for
each phantom share of Company common stock in the Participant's subaccount.
Fractional shares shall be rounded up to one whole share at the time of full and
final distribution of the Participant's subaccount or at any other time when a
fractional share would otherwise be required to be paid or distributed to the
Participant.
(c)    A Participant who is subject to Section 16 of the Exchange Act may make
transfers of existing balances into or out of the Share Program, if permitted
above prior to the Effective Date, if the transfer is effected pursuant to an
election made at least 6 months after the date of the Participant's most recent
opposite-way election making a transfer of existing Account balances out of or
into the Share Program or existing account balances out of or into a Company
stock fund under any other Company plan. A Participant who is subject to Section
16 of the Exchange Act and who has made an opposite-way election within the past
6 months, may make a transfer of existing balances into or out of the Share
Program prior to the Effective Date if (i) the Participant agrees to pay to the
Company the short-swing profit resulting from such transfer as calculated under
the Securities Exchange Commission's Section 16 rules and (ii) such transaction
is approved by the Committee.
(d)    In the event of any stock dividends, stock splits, reverse stock splits,
recapitalizations, combinations, exchanges of shares, mergers, consolidations,
liquidations, split-ups, split-offs, spin-offs or other similar changes in
capitalization, or any distribution to stockholders, other than regular cash
dividends, or any other event for which the Company believes an adjustment is
appropriate, appropriate adjustments shall be made to that portion of the
Participant's Account deemed invested in the Share Program to prevent dilution
or unintended enlargement of benefits hereunder.
(e)    Deferred cash amounts arising from deferrals of base pay, bonus and
incentive amounts shall be credited to a Participant's Account as soon as
practicable after such amount would otherwise have been paid.”
2.
A new Section 11.9 is added to provide as follows:



“11.9    Claims Procedures.


(a)    If a Participant or beneficiary (the “Claimant”) believes that he or she
is entitled to a payment under the Plan that is not provided, the Claimant or
his or her legal representative shall file a written claim for such payment with
the Committee or the Board, if the Board is then empowered to make
determinations regarding the Plan under Section 3.2 (the “Administrator”). Such
claim shall be filed no later than 90 days following the latest date on which
the payment should have been made. The Administrator shall review the claim
within 60 days following the date of receipt of the claim. If the Claimant's
claim is denied in whole or part, the Administrator shall provide written notice
to the Claimant of such denial. The written notice shall include the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Plan's review
procedures (as set forth in subsection (b)) and the time limits applicable to
such procedures, including a statement of the claimant's right to bring a




--------------------------------------------------------------------------------




civil action under Section 502(a) of the ERISA following an adverse
determination upon review.


(b)    The Claimant has the right to appeal the Administrator's decision by
filing a written appeal to the Administrator within 60 days after claimant's
receipt of the decision or deemed denial, but in order to avoid penalties under
Code Section 409A, no later than 180 days after the latest date the payment at
issue should have been made. The Claimant will have the opportunity, upon
request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the claimant's appeal. The
Claimant may submit written comments, documents, records and other information
relating to his or her claim with the appeal. The Administrator will review all
comments, documents, records and other information submitted by the Claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Administrator shall make a
determination on the appeal within 60 days after receiving the Claimant's
written appeal; provided that the Administrator may determine that an additional
60-day extension is necessary due to circumstances beyond the Administrator's
control, in which event the Administrator shall notify the Claimant prior to the
end of the initial period that an extension is needed, the reason therefor and
the date by which the Administrator expects to render a decision. If the
Claimant's appeal is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall include
the specific reason(s) for the denial; reference to specific Plan provisions
upon which the denial is based; a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the Claimant's claim; and
a statement of the Claimant's right to bring a civil action under section 502(a)
of ERISA.


(c)    If the Administrator fails to render a decision on a Claimant's initial
claim for benefits under the Plan or the Administrator fails to render a
decision on the Claimant's subsequent appeal of the Administrator's decision,
such claim or appeal will be deemed to be denied.”
 
3.
In all other respects, the Plan is confirmed and ratified.



IN WITNESS WHEREOF, this Second Amendment is made this 13th day of June, 2011


REGENCY CENTERS CORPORATION


By:    /s/ J. Christian Leavitt            
Name:    J. Christian Leavitt
Title:    Senior Vice President




